IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40779
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRIJIDO SERVIN-MENDEZ, also known
as Martin Mendez-Servin,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-159-1
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brijido Servin-Mendez appeals his guilty-plea conviction for

illegally reentering the United States after deportation.   He

argues for the first time on appeal that, despite his consent to

proceed before the magistrate judge, the magistrate judge lacked

jurisdiction to entertain his guilty plea.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40779
                                -2-

     Servin-Mendez’ argument is foreclosed by this court’s

decision in United States v. Bolivar-Munoz, 313 F.3d 253, 257

(5th Cir. 2002).   Accordingly, his conviction is AFFIRMED.